 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TOM MARK FRANKS,                                   No. 1:18-cv-00385-DAD-JDP (HC)
12                      Petitioner,
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DENYING
14   M.E. SPEARMAN,                                     THE PETITION FOR A WRIT OF HABEAS
                                                        CORPUS
15                      Respondent.
                                                        (Doc. No. 21)
16

17

18          Petitioner Tom Mark Franks is a state prisoner proceeding pro se and in forma pauperis

19   with a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred

20   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 17, 2019, the assigned magistrate judge issued findings and recommendations,

22   recommending that the pending petition for federal habeas relief be denied and that the court

23   decline to issue a certificate of appealability. (Doc. No. 21.) Specifically, the findings and

24   recommendations analyzed, and rejected on the merits, petitioner’s claims that he received

25   ineffective assistance by his trial counsel. Those findings and recommendations were served

26   upon all parties and contained notice that any objections thereto were to be filed within fourteen

27   (14) days from the date of service of that order. Thereafter, petitioner requested, and the court

28   granted, a thirty (30) day extension of time, until October 9, 2019, to file objections to the
                                                       1
 1   findings and recommendations. (Doc. No. 22, 23.) However, no objections have been filed, and

 2   the time in which to do so has now passed.

 3           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 4   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 5   findings and recommendations are supported by the record and proper analysis.

 6           Having found that petitioner is not entitled to habeas relief, the court now turns to whether

 7   a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no

 8   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

 9   under certain circumstances. 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

10   (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a district

11   court issue or deny a certificate of appealability when entering a final order adverse to a

12   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

13   Cir. 1997). If, as here, a court denies a petition for a writ of habeas corpus, the court may only

14   issue a certificate of appealability when “the applicant has made a substantial showing of the

15   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

16   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

17   that) the petition should have been resolved in a different manner or that the issues presented

18   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

19   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

20           In the present case, the court concludes that petitioner has not made the required
21   substantial showing of the denial of a constitutional right to justify the issuance of a certificate of

22   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

23   entitled to federal habeas corpus relief wrong or debatable, and they would not conclude that

24   petitioner is deserving of encouragement to proceed further. Therefore, the court declines to issue

25   a certificate of appealability.

26   /////
27   /////

28   /////
                                                        2
 1        Accordingly:

 2        1.    The findings and recommendations issued on July 17, 2019 (Doc. No. 21) are

 3              adopted in full;

 4        2.    The petition for writ of habeas corpus (Doc. No. 1) is denied;

 5        3.    The court declines to issue a certificate of appealability; and

 6        4.    The Clerk of the Court is directed to close this case.

 7   IT IS SO ORDERED.
 8
       Dated:   March 3, 2020
 9                                                    UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
